DETAILED ACTION
Claims 1 and 4 are presented for examination.
Claims 2-3 and 5-6 have been cancelled.
Claims 1 and 4 have been amended.
This office action is in response to the request for continued examination submitted on 02-NOV-2021.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.


Response to Arguments - 35 USC § 103
Applicant argues the rejections under 35 U.S.C. 103 on pgs. 7-15 of the Applicant’s Arguments/Remarks submitted 09/27/2021 (hereinafter ‘Remarks’).
Although Examiner finds the amendments persuasive, it is for a different reason than recited in the Remarks.
On pgs. 5-6 of the Final Rejection dated 08/09/2021 (hereinafter ‘Final’), Examiner made the following comment:
“Applicant is emphasizing the “boundary condition” having interfaces 21 and 22, however, for this to be the case, a first and second bath must be present. The claim merely claims “a heat bath”. Therefore, Examiner interprets the boundary condition as merely maintaining a temperature and a pressure, as boundary conditions, in a heat bath as recited by the claim. Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).”
This has been remedied by the amendment and the elements previously not presented in the claim, but read in from the specification, have now been explicitly recited.
Therefore, the rejection of 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Ohnishi, United States Publication 2015/0186572 A1 teaches a method for analyzing particles using motion equations (¶[0020]) and determining the forces exerted on the particles from a heat bath (¶[0042 – 0044]).
	Tomiyama et al., United States Patent 10,549,453 B2 teaches a method for determining a cross-section of a flow path ([column 1, lines 66 – 67 and column 2, lines 1 – 10]) and performing fluid flow analysis ([column 3, lines 34 – 51]).
	C.F. Vardeman et al: “The Langevin Hull: Constant Pressure and Temperature Dynamics for Nonperiodic Systems”, Journal of Chemical Theory and Computation, vol. 7, no. 4, pages 834-842 (2011), XP055531505 teaches a method for determining permeability versus saturation for drainage (¶[0060]).
Prisco et al., United States Publication 2013/0018641 A1 teaches a method for determining drainage curves (¶[0060]) and determining hysteresis effects (¶[0006]).

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1 and 4, specifically

setting, by a processing device, a flow field having a first inflow/outflow interface and a second inflow/outflow interface as a region for analyzing;
handling, by the processing device, a fluid in the flow field as an aggregate of a plurality of particles; and
analyzing, by the processing device, a behavior of a particle by using a molecular dynamics method,
wherein the processing device is configured to perform a process of maintaining a first temperature and a first pressure at the first inflow/outflow interface and a second temperature and a second pressure at the second inflow/outflow interface, as boundary conditions, at target values by compensating for changes in the first temperature and the first pressure in a first heat bath and the second temperature and the second pressure in a second heat bath with the passage of time in an analysis model in which:
the first heat bath is connected to the first inflow/outflow interface of the region for analyzing,
the second heat bath is connected to the second inflow/outflow interface of the region for analyzing, and
a particle is movable between the first heat bath, the second heat bath, and the region for analyzing,
wherein, in the process of maintaining the first pressure in the first heat bath or the second pressure in the second heat bath at the target values:
the first pressure in the first heat bath or the second pressure in the second heat bath is calculated on a basis of a number and states of the particles in the first heat bath or the second heat bath at a present time,
the calculated first pressure in the first heat bath or the calculated second pressure in the second heat bath at the present time is compared with a pressure target value, and a number of particles to be added to or removed from the first heat bath or the second heat bath is calculated on a basis of a comparison result, and
particles of the number of the particles to be added to or removed from the first heat bath or the second heat bath are added to or removed from the first heat bath or the second heat bath, and
wherein, in the process of adding or removing the particles to or from the first heat bath or the second heat bath:
a number of particles in a cell is calculated for each of a plurality of cells into which a region of the first heat bath or the second heat bath is divided,
a particle is added to a cell by prioritizing the cell having a relatively small number of particles, and
a particle is removed from a cell by prioritizing the cell having a relatively large number of particles.

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Claims 1 and 4 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2146